PER CURIAM:
Petitioner, an inmate of the Montana State Prison, appearing pro se, requests issuance of a writ of habeas corpus. Petitioner has previously been in correspondence with the court and his contentions have been investigated prior to receipt of his petition.
In his petition, Koski states that he entered a plea of guilty to murder in the second degree and was sentenced to a term of 30 years on October 29, 1954. He was represented by counsel, in fact by a long experienced attorney who has for many years specialized in criminal defenses. Koski says he “copped” a plea because he was threatened by the county attorney and sheriff’s deputies with a first degree murder charge, carrying *473a penalty of death or life imprisonment, also, that he was promised a lighter sentence. It should be noted here that he did receive a lighter sentence because a charge of murder in the second degree can result in a sentence of life imprisonment.
Petitioner further states that he was trying to kill a man who was coming at him with an axe when the decedent stepped in the line of his fire; that he then became seared and ran and he exchanged shots with another man until taken into custody by the sheriff. This, he asserts, constitutes self-defense. In the eyes of his most able and talented defense counsel it must have appeared different because upon his advice the plea of guilty to an offense less than first degree murder was entered. In the opinion of the judge who imposed the sentence there were no mitigating circumstances.
It further appears that petitioner sought a commutation of sentence from the Governor, but it was refused because he was eligible for parole. However, the State Board of Pardons has so far declined to parole petitioner and with its judgment in matters of this kind we decline to inquire. Now petitioner wants to change his plea to one of not guilty and seeks to do so by this petition.
After careful investigation of the contentions made no cause appears for the issuance of a writ.
For these reasons the writ is denied and the proceeding ordered dismissed.